The first two assignments of error relate to rulings on evidence but these do not appear in the finding and hence are not before the court; the next nine assignments comprise alleged errors in finding the facts, but neither the corrections desired, nor the matter to be stricken out nor that added, are set out in the appeal as required by the statute, rules of practice, and our decisions thereunder. Hartford-ConnecticutTrust Co. v. Cambell, 97 Conn. 251,116 A. 186.
The final assignment of error, that the court erred in rendering judgment for the plaintiff, is not well *Page 223 
taken, since the facts found abundantly support the judgment rendered.
The appeal is so plainly defective that the trial court ought not to have certified the evidence. Appeals taken in reliance upon the method provided by General Statutes, § 5832, must conform to the established practice; otherwise the trial court should refuse to certify the evidence.
   There is no error.